Citation Nr: 9930775	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  98-11 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to service connection for claimed post 
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed multiple 
joint arthritis.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1956 to July 
1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision from the RO.  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that the 
veteran currently has disability manifested by PTSD due to 
injury or disease which was incurred in or aggravated by 
service.  

2.  No competent evidence has been submitted to show that the 
veteran has disability manifested by multiple joint arthritis 
due to injury or disease which was incurred in or aggravated 
by service.  



CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for PTSD.  38 U.S.C.A. §§ 1131, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for multiple joint arthritis.  
38 U.S.C.A. §§ 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  


I.  Multiple Joint Arthritis

The veteran's representative argues in his March 1999 Brief 
on Appeal that the veteran suffers multiple joint arthritis 
as a "result of the trauma to his body caused by the many 
parachute jumps he made during his period of active military 
service."  The veteran's service records show that he was 
awarded a parachutists badge.  A June 1958 clinical record 
reported that the veteran suffered a dislocated right 
shoulder while participating in the April 1958 Operation 
Eagle Wing parachute jump.  A March 1998 VA report of 
examination summarized the veteran's current medical 
condition, as supported in the record with numerous VA 
medical records, as musculoskeletal pain, advanced 
degenerative osteoarthritic changes in his right shoulder, a 
total right hip replacement and degenerative joint disease 
resulting in left hip and bilateral knee pain.  

The Board notes that the record establishes, for the purposes 
of well groundedness, numerous current disabilities and an 
in-service trauma.  However, although the veteran argues that 
his current disabilities are the result of his in-service 
injuries, the record contains no medical evidence connecting 
the veteran's current disabilities to an in-service injury or 
disease.  As noted hereinabove, where a determinative issue 
involves a question of medical diagnosis or causation, 
competent evidence is required to render the claim plausible.  
See Grottveit v. Brown, 5 Vet. App. at 93.  As a lay person, 
the veteran is not competent to make such a determination.  
See Espiritu v. Brown, 2 Vet. App. 492 (1992).  



I.  PTSD

Turning to the veteran's claim of PTSD, the Board observes 
that the regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The changes to 38 C.F.R. § 3.304(f) were made 
effective the date of the Cohen decision.  Service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition in accordance with the provisions of 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  64 Fed. Reg. 32,807-32808 (1999) (now 
codified at 38 C.F.R. § 3.304 (f)); Cohen v. Brown, 10 Vet. 
App 128 (1997).  

To establish a well-grounded claim of service connection for 
PTSD, there must be medical evidence showing a diagnosis of 
PTSD, lay evidence of a stressor in service (presumed 
credible for purposes of well-groundedness), and medical 
evidence of a nexus between the diagnosis and stressor.  See 
Cohen v. Brown, 10 Vet. App. at 137.  

The veteran argues that he suffered PTSD as a result of an 
in-service "Airborne Training Exercise" which resulted in 
the death of five soldiers and numerous others injured.  The 
veteran provided several newspaper articles reporting the 
April 1958 training tragedy.  

However, the record contains no medical evidence showing a 
diagnosis of PTSD attributable to the veteran's in-service 
stressors.  Indeed, the report of the March 1998 VA PTSD 
examination specifically stated that the examiner "could not 
elicit sufficient symptoms of post-traumatic stress disorder 
to diagnosis him as having the condition."  The report 
concluded with a diagnosis of adjustment disorder, anxiety, 
and alcohol abuse.  

Although the veteran contends that he has PTSD, the Court has 
held that, where a determinative issue involves a question of 
medical diagnosis or causation, medical evidence to support 
the claim is required.  See Grottveit v. Brown, 5 Vet. App. 
at 93.  As a lay person, the veteran is not competent to make 
such a determination.  See Espiritu v. Brown, 2 Vet. App. 492 
(1992).  

As the record contains no medical evidence of a diagnosis of 
PTSD, the Board finds the claim of service connection for 
PTSD not to be well grounded.  38 U.S.C.A. § 5107.  



ORDER

As the claim of service connection for PTSD is not well 
grounded, the appeal is denied.  

As the claim of service connection for multiple joint 
arthritis is not well grounded, the appeal is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

